OPINION
PER CURIAM.
On remand from our decision in State, Department of Highways v. Green, 586 P.2d 595 (Alaska 1978) the trial court found, on cross-motions for summary judgment, that a 100 foot right-of-way for Tudor Road consisting of 50 feet on each side of the section line was planned, surveyed, and staked, and that the land was stripped and cleared prior to the date on which the lot in question was leased. Although the roadway itself was only 24 feet wide with drainage ditches extending another 12 feet on each side of the roadway, the court found that surveying, staking, stripping, and clearing the entire 100 feet were sufficient acts of appropriation to create a 50 foot right-of-way on the lot. We agree. The physical acts here would indicate unmistakably that the property on which they took place had been taken for road right-of-way purposes. See 44 Pub.Lands Dec. 513, 515 (1916); 43 C.F.R. § 2800.0-l(b) (1979), revised 45 Fed.Reg. 44,526 (1980).
The judgment is AFFIRMED.
CONNOR, J., not participating.